IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISIO,N IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                              LI Er       J_J .   CIF 1C11.4 G,   1 LI

                                                               c      T              PU LIS ED

                 oi5uprrtur Court of "Aria„riitt
                                 2014-SC-000176-MR       "




RANDALL E. BANKS                                                                     APPELLANT


                      ON APPEAL FROM HART CIRCUIT COURT
V.                    HONORABLE JOHN DAVID SEAY, JUDGE
                                NO. 12-CR-00030


COMMONWEALTH OF KENTUCKY                                                               APPELLEE



                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

         Appellant, Randall E. Banks, appeals from a judgment of the Hart Circuit

Court convicting him of two counts of first-degree rape; three counts of first-

degree sodomy, three counts of first-degree sexual abuse, and of being a first-

degree persistent felony offender. He was sentenced to imprisonment for forty

years.

         Appellant contends that he is entitled to relief for the following reasons:

(1) the trial court abused its discretion by failing to conduct a hearing

regarding possible witness tampering during his trial when (a) members of a

victims' support group had communications with the victim/witness as she

awaited her turn to testify and (b) the Commonwealth's lead detective used

gestures to communicate with the victim/witness as she testified; (2) error

occurred at trial when two witnesses were permitted to give testimony

bolstering the credibility of the victim/witness; (3) the trial court abused its
discretion by allowing the victim's treating physician to give general expert

opinion testimony without evidence qualifying the witness as an expert; (4) that

Appellant was unfairly prejudiced when improper incest instructions,

duplicative of the rape instructions, were submitted to the jury; and (5)

palpable error occurred as a result of prosecutor's misconduct in his closing

argument. We find no merit to Appellant's claims and, therefore, we affirm the

judgment of the Hart Circuit Court.


                 I. FACTUAL AND PROCEDURAL BACKGROUND
      Appellant was charged with forty sexual-related crimes, including rape,

incest, and sexual abuse that were allegedly committed against his daughter,

Sharon,' while she was under twelve years old. Appellant was also charged

with being a persistent felony offender. Several of the sexual charges were

dismissed before trial. Witnesses for the Commonwealth included Sharon, who

described the various crimes committed by Appellant, and Dr. Kelly Kries, who

examined Sharon after the allegation of rape and sexual abuse came to light.

Appellant denied all the charges.

      At the conclusion of the trial, the jury was instructed that it could find

Appellant guilty on two counts of first-degree rape; three counts of first-degree

sodomy; three counts of first-degree sexual abuse; and five counts of incest;

and of being a first-degree persistent felony offender. The jury convicted

Appellant on all charges. However, after the return of the verdicts, and based


      I "Sharon" is a pseudonym we have employed to preserve the anonymity of the
complaining witness, a minor.

                                         2
upon a perceived double jeopardy violation, the trial court dismissed the five

incest charges.


    II. THE VICTIM-WITNESS'S INTERACTION WITH OTHERS IN AND OUT
                          OF THE COURTROOM

      Before the trial began, the rule on separation of witnesses, KRE 615, was

invoked. Later, during the trial, Appellant twice complained of improper

communications with Sharon in what he regards as violations of the rule on

separation of witnesses and improper attempts to influence her testimony.

First, Appellant claimed that members of a victims' advocacy group known as

"Bikers Against Child Abuse" (the Bikers) had engaged in conversations with

Sharon while she waited to testify. Second, Appellant complained that while

Sharon testified, the lead investigator in the case, Detective Laura Isenberg,

who was present in the courtroom, tried to influence Sharon's testimony by

silently nodding to her. He brought both issues to the trial court's attention

but the court did not conduct a formal evidentiary hearing on them.

      When Sharon was called to the witness stand, she was wearing a sticker

on her shirt which read "Bikers Against Child Abuse." The trial judge noticed

the sticker and briefly recessed the proceedings. During the recess, Sharon

was directed to remove the sticker and the judge admonished the audience in

the court room as follows:

      I am going to order that you not have any more contact with the
      Commonwealth's witness; and I don't know if there has been any
      or not, except I saw one gentleman go out of the courtroom when
      we were going to call [the victim] as a witness.




                                        3
       In the subsequent discussion about the matter, the judge asked if

defense counsel was aware of any violations of the separation of witnesses rule.

Defense counsel responded that "since the beginning of this trial the Bikers

have been in the grand jury room with the witnesses" and that "we know they

have been speaking to them and talking to them." Defense counsel asked for

no further relief. Notably, he did not request or suggest that a hearing be held

to determine what contacts Sharon had with other persons after the invocation

of KRE 615. The trial resumed.

       As Sharon's testimony proceeded, she could be seen silently mouthing

words, as if in tacit communications with someone in the courtroom. Detective

Isenberg, who was seated at the counsel table with the prosecutor, was

nodding to Sharon. That conduct prompted Appellant's counsel to approach

the bench and move for a mistrial. He now contends that the trial court erred

in denying the mistrial.

       With respect to the Bikers, Appellant characterizes their contact with

Sharon as a violation of the rule on separation of witnesses. He cites to Ballard

v. Commonwealth, 743 S.W.2d 21, 22 (Ky. 1988), for the proposition that an

evidentiary hearing was necessary for a proper determination of whether that

rule was violated. When Ballard was decided, our rule for separation of

witnesses was RCr 9.48, which has since been repealed and replaced by KRE

615.

       KRE 615, which is nearly identical to the former rule, RCr 9.48, provides

that "[a]t the request of a party the court shall order witnesses excluded so that


                                        4
they cannot hear the testimony of other witnesses and it may make the order

on its own motion." 2 Like its predecessor, KRE 615 provides for the

"separation" of witnesses, not the "sequestration" of witnesses. It does not

prevent communication or interaction between witnesses and other persons

outside the courtroom. Woodard v. Commonwealth, 219 S.W.3d 723, 728 (Ky.

2007) ("[T]he rule requires only the separation of witnesses so that they can not

[sic] hear testimony in the courtroom.") 3 There is no allegation that Sharon

was communicating with other witnesses or that the Bikers were relaying to

Sharon the testimony of other witnesses. As such, we are persuaded that

Appellant's reliance upon the rule for separation of witnesses is misplaced.

         It appears that the Bikers were present to offer moral support and

encouragement to Sharon, whom they apparently regarded as a victim of child

abuse. There was no indication to the contrary that would have compelled the

trial court to undertake a more extensive evidentiary inquiry into the matter.

The action of the Bikers simply does not implicate KRE 615 and does not

suggest anything that might compel the trial court to inquire into possible

witness tampering.

         More significantly, however, despite his awareness of the Bikers and

their cause, Appellant never requested a more formal evidentiary hearing on



       2 RCr 9.48 provided: "If either a defendant or the commonwealth requests it, the
judge may exclude from the hearing or trial any witness of the adverse party not at the
time under examination, so that he may not hear the testimony of the other witnesses.
This provision shall not apply to the parties to the proceeding."
         3   Overruled on other grounds by Commonwealth v. Prater, 324 S.W.3d 393 (Ky.
2010).
the matter. Under a loose definition of the term, it can fairly be said that a

"hearing" was held inasmuch as the trial court conducted a brief inquiry into

the matter during the recess taken in connection with the sticker. We perceive

no error in the trial court's handling of this matter.

      In connection with gesturing between Sharon and Detective Isenberg that

occurred during Sharon's testimony, Appellant asked the trial court to declare

a mistrial. "A mistrial is an extreme remedy and should be resorted to only

when there appears in the record a manifest necessity for such an action or an

urgent or real necessity." Bray v. Commonwealth, 68 S.W.3d 375, 383 (Ky.

2002). "The standard for reviewing the denial of a mistrial is abuse of

discretion." Id.

      When the incident was brought to the trial court's attention, the trial

court denied Appellant's request for a mistrial and directed the prosecutor to

have the detective stop gesturing to the witness. We agree with Appellant that

this voiceless communication between an officer of the prosecution and a

testifying witness was improper. We note Appellant's reliance upon Sharp v.

Commonwealth, 849 S.W.2d 542, 547 (Ky. 1993). In Sharp, we reversed a

conviction partly because under the attendant circumstances, improper

courtroom gesturing between a victim/witness and "a self-described friend of

the family" warranted a mistrial. Here, the improper interaction was far more

limited in both scope and duration, and falls far short of the prejudicial

conduct decried in Sharp. We are convinced that the trial court's handling of

the matter was well within the bounds of proper discretion.    Matthews v.


                                         6
Commonwealth, 163 S.W.3d 11, 17 (Ky. 2005) (A mistrial is necessary only "if a

harmful event is of such magnitude that a litigant would be denied a fair and

impartial trial and the prejudicial effect could be removed in no other way.").

This assignment of error does not warrant reversal of Appellant's convictions.


   III. VOUCHING/BOLSTERING THE TESTIMONY OF ANOTHER WITNESS

         Appellant contends that witnesses for the Commonwealth, Dr. Kelly Kries

and one of Sharon's relatives, engaged in improper attempts to vouch for the

truthfulness of Sharon's testimony. Appellant concedes that this issue is not

preserved and requests palpable error review pursuant to RCr 10.26.

         Dr. Kries is a physician who treated Sharon after the allegations of

sexual abuse came to light. Appellant cites the following testimony by Dr.       .




Kries:

         Prosecutor. The fact that you observed these things, [was it]
         significant to you [that it] included the vagina as well as the anus?

         Dr. Kries In combination with the clear, concise detailed history
         that was consistent, the history that [Sharon] gave of someone
         putting their privates in her front side and her backside made me
         very suspicious that her findings could be due to sexual abuse.

         The prosecutor then asked Dr. Kries if the history given by a patient was

significant; Dr. Kries replied, "Absolutely." When asked how the importance of

the patient history compares to the importance of her physical findings, Dr.

Kries replied:

         I would consider the history the most important part of what I do.
         My physical exam findings support what I do or they lend credence
         to the history, but the history, of everything I do, is the most
         important.


                                           7
         In addition to that testimony, Appellant argues that improper bolstering

occurred when a relative of Sharon testified that she undertook certain actions

in response to Sharon's revelation of abuse "because I believe what she

[Sharon] told me." Appellant contends that the prejudicial effect of the

foregoing bolstering was amplified by the prosecutor's statements during his

closing argument that:

         [T]his comes down to two things, [Sharon's] testimony and Dr.
         Kelly Kries' testimony. I am not going to go over everybody else's
         testimony because that's what's really important, those two people
         . . . the rest of the testimony was just background."

         It is well-settled that a witness cannot vouch for the truthfulness of

another witness. Hoff v. Commonwealth, 394 S.W.3d 368, 376 (Ky. 2011)

(citing Stringer v. Commonwealth, 956 S.W.2d 883, 888 and Bell v.

Commonwealth, 245 S.W.3d 738, 745 (Ky. 2008) 4). In the context of child sex

abuse cases, we have repeatedly held that no expert, including a medical

doctor, can vouch for the truth of the victim's out-of-court statements.       Id.

(citing Hall v. Commonwealth, 862 S.W.2d 321, 322-23 (Ky. 1993) (collecting

cases) and Bell, 245 S.W.3d at 744-45)). Indeed, this rule applies even when a

witness indirectly vouches for the truth of the victim's statement. Id. In Bell,

this Court stated that it was error to allow a social worker to testify that a child

sounded "spontaneous" and "unrehearsed" in describing sexual abuse. Bell,
245 S.W.3d at 744-45. Although the social worker in Bell did not literally say

that she believed the child to be truthful, her opinion about the child's


         4   overruled on other grounds by Harp v. Commonwealth, 266 S.W.3d 813 (Ky.
2008).

                                              8
truthfulness was implicit in her statements, and so her testimony was

impermissible bolstering. Bell at 745 n. 1; Hoff at 376.

       Here, the testimony of Sharon's relative that she believed what Sharon

had told her directly violated our rule. However, this instance of bolstering was

fleeting and not otherwise overemphasized. Similarly, Dr. Kries's testimony

about the importance of patient history was, at most, bolstering in a very

indirect sense. 5 Of greater concern is Dr. Kries's testimony that Sharon

provided a "clear, concise detailed history that was consistent," which projects

the clear implication that Dr. Kries believed the victim's story.

       The prohibition against bolstering the testimony of another witness was

clearly violated in this case. However, given the fleeting and indirect nature of

the bolstering testimony, we are satisfied that there is no reasonable

probability that they influenced the verdict or affected the outcome of the case,

and did not so fundamentally affect the proceedings so as to threaten

Appellant's right to due process of law. "When an appellate court engages in a

palpable error review, its focus is on what happened and whether the defect is

so manifest, fundamental and unambiguous that it threatens the integrity of

the judicial process." Martin v. Commonwealth, 207 S.W.3d 1, 5 (Ky. 2006).




        5 It is not clear, and it would be interesting to know, if Dr. Kries's assessment of
the relative "importance" of the patient history, which is a rather subjective source of
information, and the more objective physical findings, was from her perspective as a
treating physician or from herperspective as a forensic examiner. It would seem that
the relative "importance" of these sources of information may differ, depending upon
whether the examiner's purpose is to restore the patient's health or to investigate a
potential crime.

                                             9
       Furthermore, "[a] party claiming palpable error must show a probability

of a different result or error so fundamental as to threaten a defendant's

entitlement to due process of law." Chavies v. Commonwealth, 374 S.W.3d
313, 322-23 (Ky. 2012). Because Appellant has failed to make this showing,

we conclude that he is not entitled to relief under the manifest injustice

standard.


                  IV. DR. KELLY KRIES'S OPINION TESTIMONY
      Appellant next argues that error occurred when Dr. Kries was permitted

to testify beyond her role as a treating physician and testify as an expert

without having first been formally qualified pursuant to KRE 702. He

specifically relies upon this Court's conclusion in Commonwealth v. Christie, 98
S.W.3d 485, 489 (Ky. 2002), where we said that before admitting expert

testimony, "the trial court [must] assess whether the proffered testimony is

both relevant and reliable." We concluded in Christie that IfJailure to make a

determination on the admissibility of expert testimony without an adequate

record is an abuse of discretion by the trial court."

      KRE 702 provides that a witness "qualified as an expert by knowledge,

skill, experience, training, or education" may provide opinion testimony if

scientific, technical, or specialized knowledge will assist the trier of fact.

Appellant focuses his objection exclusively upon the portion of Dr. Kries's

testimony relating to her explanation of why she perceived no inconsistency

between Sharon's testimony that Appellant had subjected her to vaginal



                                           10
intercourse and Dr. Kries's physical findings that there was no damage to

Sharon's hymen. In that context, the following exchange took place:

       Prosecutor:   "Is [an intact hymen] something you would expect to
       find?"

       [Appellant's objection to this question is overruled.]

       Prosecutor "Is that something you would expect to find in a child
       that is alleging that someone has stuck their private in their front
       side."

       Dr. Kries: "Yes. The majority of cases I have seen, the hymen is
       normal."

       Prosecutor "What does that mean?"

       Dr. Kries: "That sexual contact occurred but the penis did not
       transect the hymen."

       Appellant argues that in this colloquy Dr. Kries was permitted to stray

from her limited role as a treating physician, in which she could properly

express opinions drawn from her examination of the victim, and was then

permitted to venture into the realm of an expert witness expressing opinions

not based upon her own observations and examination of the patient.

Appellant contends that Dr. Kries's testimony as to what she "would expect to

find" in connection with a victim of sex abuse, and her opinion that "in the

majority of cases I have seen, the hymen was normal," was expert testimony

under KRE 702 for which the trial court must evaluate the witness's

qualifications.

      We are not persuaded by Appellant's argument. We begin by referring to

this qualification in Christie:



                                        11
      This assessment [of expert opinion testimony] does not require a
      trial court to hold a hearing on the admissibility of the expert's
      testimony. But a trial court should only rule on the admissibility
      of expert testimony without first holding a hearing "when the
      record [before it] is complete enough to measure the proffered
      testimony against the proper standards of reliability and
      relevance."

Id. at 488 (citations omitted).

      Although the trial court did not formally evaluate Dr. Kries's credentials

to determine her level of expertise, the evidence established that she was a

licensed medical doctor with substantial experience in treating and examining

sexually-active or sexually abused girls. "The degree to which a witness may

give an opinion, of course, is predicated in part upon whether and the extent to

which the witness has sufficient life experiences that would permit making a

judgment as to the matter involved." Mondie v. Commonwealth, 158 S.W.3d
203, 212 (Ky. 2005) (quoting Underwood & Weisenberger, Kentucky Evidence

2004 Courtroom Manual, 343, n. 24 (Anderson Publishing Co. 2003)).

      We believe it was readily apparent without need of a hearing that Dr.

Kries was qualified to express the opinions that are the source of Appellant's

complaint. There was no violation of KRE 702. Dr. Kries's testimony that the

victim's hymen was not transected was rationally based upon her direct

observation and perceptions. In effect, Dr. Kries's opinion about how there

could have been intercourse without damage to the hymen amounts to a self-

evident tautology, and thereby added little substance to the evidence. Her

opinion was that an intact hymen was consistent with intercourse if "the penis

did not transect the hymen." That is the equivalent of saying that "the hymen


                                        12
was not damaged during intercourse because the penis did not damage it."

Even if the admission of such an "opinion" had been error, the error was

harmless because the opinion was essentially meaningless.

      Finally, Dr. Kries's opinion that in cases of sexual abuse she would

expect to find that "the hymen is normal" was limited to her personal

experience and observation. She said that was true in "the majority of cases I

have seen." The dispositive element of this exchange is that Dr. Kries limited

her answer to describing cases she had personally seen. Thus, with this

testimony, Dr. Kries did not testify beyond the bounds of her qualifications

derived from her education and professional experience which were subject to

challenge on cross-examination. As such Appellant is not entitled to relief

under this argument.


         V. PRESENTATION OF INCEST INSTRUCTIONS TO THE JURY
      The instructions presented to the jury at the conclusion of the guilt

phase of the trial included five counts of incest. The jury returned a verdict of

guilty on each of those counts. Afterwards, the trial court sua sponte

determined that the incest counts, in combination with some of the rape

counts, resulted in a double jeopardy violation under the "same elements" test




                                        13
as outlined in Blockburger v. United States, 284 U.S. 299 (1932). 6 As a

resolution to the situation, and with the prosecutor's acquiescence, the trial

court dismissed each of the five incest convictions "without prejudice." 7

       With the assumption that the trial court's Blockburger analysis was

correct, 8 Appellant contends that requiring the jurors to deliberate on the

superfluous incest instructions in conjunction with their consideration of the

other charges "was clear prejudicial error, palpable or otherwise" and in

violation of his "Constitutional protections." He argues that the dismissal of

the incest convictions did not remove the prejudicial effect of their presentation

to the jury.

       We begin our discussion by noting that Appellant never brought to the

trial court's attention the instructions that he now claims were erroneously put

before the jury. Moreover, Appellant tendered his own proposed instructions

       6 Based upon our disposition of the case we need not review the trial court's
Blockburger analysis. However, we note that in Johnson v. Commonwealth, 292
S.W.3d 889 (Ky. 2009), we held that the "crimes of rape and incest each require proof
of a fact that the other does not. Specifically, rape requires proof of age, whereas
incest does not; incest requires proof of relationship, whereas rape does not. See KRS
530.020; KRS 510.040." Id. at 897. Appellant argues that Johnson is distinguishable
for reasons related to the victim's age in this case (under twelve); however, again, we
need not delve into the details of that claim.
        7 Designation of the dismissal as being "without prejudice" seems to imply that
Appellant at a later time may be tried again on the incest charges. However, the
Appellant having already been tried and convicted on those charges by a jury, and the
charges then having been dismissed post-conviction by the trial court on double
jeopardy grounds, which was tantamount to an acquittal of the charges, and the
 Commonwealth having not sought to challenge the dismissal, and indeed agreeing to
it, we are aware of no authority which would permit Appellant to again be tried, and
again placed in jeopardy, on those same charges over his objection. See generally
 Commonwealth v. Gilliam, 425 S.W.3d 918 (Ky. App. 2014) (summarizing double
jeopardy principles in the situation of an acquittal by the trial court).
      8 The trial court's analysis of the double jeopardy question is not before us, and
we decline to address here.

                                           14
on the incest charges. RCr 9.54(2) provides that "No party may assign as error

the giving or the failure to give an instruction unless the party's position has

been fairly and adequately presented to the trial judge by an offered instruction

or by motion, or unless the party makes objection before the court instructs

the jury, stating specifically the matter to which the party objects and the

ground or grounds of the objection."

      In Martin v. Commonwealth, 409 S.W.3d 340 (Ky. 2013) we clarified that

"RCr 9.54 imposes upon the party the duty to inform the trial court of its

preferences' regarding the giving or the failure to give' a specific jury

instruction." Id. at 346. In summarizing the consequences of a. party's failure

to inform the trial court with his preference we stated "when the allegation of

instructional error is that a particular instruction should have been given but

was not or that it should not have been given but was given, RCr 9.54 operates

as a bar to appellate review unless the issue was fairly and adequately

presented to the trial court for its initial consideration." Id. (emphasis added).

      Appellant's argument falls squarely within the bar imposed by RCr 9.54,

as explained in Martin, and therefore, it will not be reviewed as possible error.

Further, because Appellant himself tendered incest instructions, his argument

is further barred under the invited error doctrine.    Webster v. Commonwealth,

438 S.W.3d 321, 324 (Ky. 2014) (when a party tenders an instruction that is

substantially similar to those ultimately given by the trial judge the issue of the

giving of the instruction is not eligible for appellate review); see also Thornton v.

Commonwealth, 421 S.W.3d 372, 376 (Ky. 2013).


                                          15
                VI. CLOSING ARGUMENTS BY THE PROSECUTOR
       Appellant's final argument is that error occurred as a result of

 statements made by the prosecutor during closing arguments. Appellant

, acknowledges that this issue is not preserved but requests palpable error

 review pursuant to RCr 10.26.

       More specifically Appellant identifies the following statements as

 compelling reversal:

       [T]his comes down to two things, [Sharon's] testimony and Dr.
       Kelly Kries' testimony . . . that's what's really important, those two
       people . . . . [Dr. Kries' testimony was] important because she's an
       expert. She's not like me and you. She knows what she's looking
       at when she does a forensic exam."

       The essence of Appellant's argument is that the prosecutor engaged in

 misconduct because he referred to Dr. Kries as an "expert," even though she

 was not formally called as an expert witness, had not been formally qualified as

 such or declared so by the trial judge, and was proffered as Sharon's "treating

 physician" rather than an expert forensic examiner.

       As noted above, Appellant concedes that this issue was not preserved by

 adequate contemporaneous objection, and so our review is pursuant to the

 manifest injustice standard contained in RCr 10.26. In the circumstance of

alleged prosecutorial misconduct in closing arguments, we consider whether

the Commonwealth's statements are supported by facts in the record and

whether the allegedly improper statements appeared to rebut arguments raised

by defense counsel. Young v. Commonwealth, 25 S.W.3d 66, 74 (Ky. 2000).

Further, we must always consider the prosecutor's closing arguments "as a


                                        16
whole" and keep in mind the wide latitude we allow parties during closing

arguments. Id. at 75.

       Here we find no error at all, and so perforce there was no palpable error.

While it is true that in this case Dr. Kries was not formally qualified as an

expert witness, she undoubtedly possessed the necessary qualifications to meet

that standard under KRE 702 if that route had been pursued. For example,

the record reflects that Kr. Kries is a pediatric physician with fourteen years in

the field, and that she has treated approximately 50,000 children during her

medical career, including many child sexual abuse victims. Thus the

prosecutor's referral to the witness as an "expert" was not incorrect, at least in

the colloquial sense for purposes of making his argument to the jury. In

summary, we hold that the prosecutor's reference to Dr. Kries as an "expert"

fell within the wide latitude afforded to attorneys in making their closing

arguments to the jury.


                                VII. CONCLUSION

      For the foregoing reasons, the judgment of the Hart Circuit Court is

affirmed.

      All sitting. Minton, C.J., Abramson, Barber, Cunningham, Noble, and

Venters, JJ., concur. Keller, J., concurs in result only.




                                        17
COUNSEL FOR APPELLANT:

Jason Curtis Rapp
Franklin 86 Rapp


COUNSEL FOR APPELLEE:

Jack Conway
Attorney General

Leilani K.M. Martin
Assistant Attorney General
Office of Criminal Appeals
Office of the Attorney General




                                 18